                     IN THE UNITED ST ATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

EUGENE THYE BONNER,
    Plaintiff,

       v.                                             CIVIL ACTION NO. 19-CV-3191

MS. MANDY SIPPLE, et al.,                                                                      FILED
     Defendants.                               :                                               AUG -5 2019
                                                                                            KATE BARKMAN, Clerk
                                              ORDER                                       BY.          09P c:-.rk
                            /
       A~D NOW, this       1    day of August, 2019, upon consideration of Plaintiff Joseph             .

Bonner's Motion to Proceed In Forma Pauperis (ECF No. 1), his Prisoner Trust Fund Account

Statement (ECF No. 3), and his prose Complaint (ECF No. 2), it is ORDERED that:

        I. Leave to proceed informapauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2. Eugene Thye Bonner, #HL-2668, shall pay the full filing fee of $350 in

installments, pursuant to 28 U .S.C. § l 9 l 5(b ), regardless of the outcome of this case. The Court

directs the Superintendent of SCI Phoenix or other appropriate official to assess an initial filing

fee of20% of the greater of (a) the average monthly deposits to Bonner's inmate account; or (b)

the average monthly balance in Bonner's inmate account for the six-month period immediately

preceding the filing of this case. The Superintendent or other appropriate official shall calculate,

collect, and forward the initial payment assessed pursuant to this Order to the Court with a

reference to the docket number for this case. In each succeeding month when the amount in

Bonner's inmate trust fund account exceeds $10.00, the Superintendent or other appropriate

official shall forward payments to the Clerk of Court equaling 20% of the preceding month's

income credited to Bonner's inmate account until the fees are paid. Each payment shall

reference the docket number for this case.
       3. The Clerk of Court is directed to SEND a copy of this Order to the Superintendent of

SCI Phoenix.

       4. The Complaint is DEEMED filed.

       5. For the reasons stated in the Court's Memorandum, Bonner's claims against

Defendants Harris, Dr. Burkholder, Ferguson, Welsh, and Sipple, with the exception of Bonner's

claim that Sipple was deliberately indifferent to his serious medical needs in connection with the

events of August 7 through 9, 2018 are DISMISSED without prejudice. The Clerk of Court is

DIRECTED to terminate Defendants Harris, Dr. Burkholder, Ferguson, and Welsh.

       6.   Bonner is given thirty (30) days to file an amended complaint in the event he can

allege additional facts to cure the defects in his dismissed claims. Any amended complaint shall

identify all defendants in the caption of the amended complaint in addition to identifying them in

the body of the amended complaint, shall state the basis for Bonner's claims against each

defendant, and shall bear the title "Amended Complaint" and the caption 19-3191. If Bonner

files an amended complaint, his amended complaint must be a complete document that includes

all of the bases for Bonner's claims, including claims that the Court has not yet dismissed if he

seeks to proceed on those claims. Any amended complaint should not refer back to or depend on

the original complaint to state a claim. When drafting his amended complaint, Bonner should be

mindful of the Court's reasons for dismissing his claims as explained in the Court's

Memorandum. Upon the filing of an amended complaint, the Clerk shall not make service until

so ORDERED by the Court.

       7.      If Bonner does not file an amended complaint the Court will direct service of his

initial Complaint on Defendants Nurse Jenny, Worth, Fondi, and Sipple. Bonner may also notify

the Court that he seeks to proceed on his remaining claims against these Defendants rather than
file an amended complaint. If he files such a notice, Bonner is reminded to include the case

number for this case, 19-3191.
